Order modified by striking therefrom all provisions settling or referring to the defendant’s account and all requirements as to notice to the persons therein *650named, and also by striking therefrom the provisions construing the agreement of agency, and, as so modified, affirmed, with ten dollars costs and disbursements to the appellant. In our opinion the provisions of the order settling the defendant’s account and requiring notice to the persons therein named and also construing the agency agreement were manifestly improper. No such relief can be awarded to the defendant except after a trial and pursuant to a judgment. Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ., concur.